Matter of Aizin (2020 NY Slip Op 04551)





Matter of Aizin


2020 NY Slip Op 04551


Decided on August 19, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 19, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2017-10682	ON MOTION

[*1]In the Matter of Michael Aizin, a suspended attorney. (Attorney Registration No. 2026540)




DECISION & ORDERMotion by Michael Aizin for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Aizin was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 26, 1986. By opinion and order of this Court dated September 11, 2019, Mr. Aizin was suspended from the practice of law for a period of six months, effective October 11, 2019 (see Matter of Aizin, 177 AD3d 51).Upon the papers filed in support of the motion and the papers filed in relation thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Michael Aizin, is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Michael Aizin to the roll of attorneys and counselors-at-law.SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.ENTER:Aprilanne Agostino Clerk of the Court